Title: Thomas Jefferson to Joseph C. Cabell, 6 January 1818
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


                    
                        Dear Sir
                        Monticello
Jan. 6. 18.
                    
                    I recieved last night your favor of Dec. 29. the prospect it offers as to the general system of education is not very flattering. indeed I do not wonder at the confusion of opinion prevailing among the members of the legislature. a good system of education in the abstract is among the most difficult of problems, and this difficulty is infinitely increased when the system is to be modified and adapted to the moral & physical circumstances of a particular people, and by persons whose habits of contemplation have not been generally employed on such subjects. so many biasses are to be humored, local, party, personal, religious, political, economical & what not. still I have great faith in the observation of Lord Coke, that he had never known a good proposition made to parliament, but that, however often rejected, it prevailed at last. so the general education, altho’ it was rejected at the last session, may be at this, & perhaps at the next, it will obtain in the long run. in the mean time we must observe the scriptural precept ‘never to be wearied with well-doing.’ I am much indebted to you for keeping me in the back ground in this business, and of for letting it be understood that I did not engage in it of my own proper motion. I do not wish to incur the enmities of those who are hostile to the system, conscious that I feel none to them for a difference of opinion, more than I would for a difference of face; and I entirely approve of all you have struck out of my bill.
                    As soon As soon as I returned from Bedford, & could come at a conjectural state of the funds of the Central College, I prepared the report which you know it had been agreed should be made to the Governor as our patron, and sent the draught of it to mr Madison for correction. he made two or three verbal ones only: I copied it fair, sent it the rounds for signature, and it returned to me the last night, when also I recieved a letter from the President, to whom I had inclosed a copy, authorising me to sign his name. it now wants your signature only, which if you think proper to give to it, be then so good as to seal & deliver it to the Governor. from respect to him, you know, nobody should see it before delivery. I had more hope, when I wrote to you formerly, that it might have a favorable effect on the general question, than I have since I recieved your letter. I fear we shall be thought too forward, and as taking a side in these questions. but it is now too late to make any alterations in our report, and to make it more expressive of our entire passiveness under the will of the legislature, to take in it any part, or no part, as they please. if they neither adopt, nor aid us, we shall have hard struggling to get along. I am induced to think however that, in this case, the publication of the present paper, by shewing the generality of our views, might give a spur to subscription, and enable us to add a Mathematical professorship; for indeed, without this branch, the pretensions of a seminary must be very low. we could do longer without the Ideological Professor, and especially as Dr Cooper will take up the branch of law. if the legislature fails us, could you not induce the members friendly to our institution, to take, & to push subscription papers with zeal? I send (for your more particular information) a state of the subscriptions, and one also of what is still necessary to carry the establishment as far as can be expected from private contributions; that is to say, to four professorships. but if 20. thousand Dollars only can be raised, in addition to our present sum, it will enable us to set up the Mathematical professorship, and then to get along with increasing credit and utility. Dr Cooper very kindly offers to suspend his proper functions of Physiological professor, and to take charge of our classical school, until we can get a Professor of languages to our mind. and he will accordingly open that school on the 1st day of July next. this is a great accomodation, because it gives us time to await the ultimate determination of the legislature, on which it depends whether we are to engage one, two, three, or ten professors, and to gather also a Nucleus which a classical school will form at once for the other schools to be aggregated to as fast as they can be instituted.
                    
                        Vale, et macte honoribus et virtute esto.
                        Th: Jefferson
                    
                